Citation Nr: 0924644	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-20 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the reduction of disability compensation to half of 
the 10 percent rate due to incarceration was warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from July 1960 to February 
1961.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.	The Veteran was previously awarded disability 
compensation at the 10 percent level due to a service-
connected disability.

2.	Prior to October 7, 1980, the Veteran was incarcerated 
at a state correctional institution for a felony committed, 
and has remained incarcerated for a conviction of that felony 
since December 27, 2001.


CONCLUSION OF LAW

The RO properly reduced the level of disability compensation 
to half of the           10 percent rate since December 27, 
2001 due to a period of incarceration.                38 
U.S.C.A. § 5313 (West 2002 & Supp. 2008); 38 C.F.R. § 3.665 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether all appropriate case 
development measures have been completed prior to 
adjudicating this claim. The Veterans Claims Assistance Act 
of 2000 (VCAA) sets forth VA's duty to notify and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008). The VCAA provides 
that the claimant must be afforded notice as to any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. The provisions 
of 38 C.F.R. § 3.159(b) also have been revised, effective May 
30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The 
final rule removes the requirement VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The present case outcome however, may be decided entirely as 
a matter of interpretation and application of relevant 
statutory or regulatory provisions, without need for further 
factual development, and under these circumstances the VCAA 
does not apply. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000) (consideration of the VCAA duty to notify and assist 
is unnecessary when claim may be resolved entirely as a 
matter of statutory interpretation). See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001). This claim may be 
resolved based on the pertinent law, since there is 
essentially no material factual dispute. See 38 U.S.C.A. § 
5103A; Valiao v. Principi, 17 Vet. App. 229, 232 (2003). In 
any event, the Veteran has had the opportunity to provide 
further pertinent evidence and information on the claim in 
response to the April 2006 Statement of the Case (SOC). In 
carrying out a reduction of monthly compensation payments, 
the RO also complied with the procedural due process rights 
indicated at 38 C.F.R. § 3.105(e) in providing an initial 
proposed notice of reduction, followed by a 60-day period for 
the claimant to provide any additional evidence.  

Applicable law and regulations indicate that an individual in 
receipt of VA compensation benefits who is incarcerated in a 
Federal, State or local correctional facility in excess of 60 
days for conviction of a felony will not be paid benefits in 
excess of an amount specified. See 38 U.S.C.A. § 5313(a); 38 
C.F.R. § 3.665(a). This provision applies in pertinent part 
to a veteran who, on October 7, 1980, was incarcerated in a 
Federal, State, or local penal institution for a felony 
committed before that date, and who remains so incarcerated 
for a conviction of that felony as of December 27, 2001. 38 
C.F.R. § 3.665(c)(3). 


The amount payable during a period of incarceration, where 
involving a Veteran with a service-connected disability 
evaluation of 20 percent or more is the rate of compensation 
payable under 38 U.S.C.A. § 1114(a), or in other words, that 
which generally corresponds to a 10 percent rating. The 
amount payable where involving a Veteran with a service-
connected disability evaluation of less than 20 percent is       
one-half the rate of compensation payable under 38 U.S.C. 
1114(a). 38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(d).

The RO in June 2005 determined that the payment of 
compensation benefits to the Veteran met the criteria for 
reduction in benefits under 38 C.F.R. § 3.665(c)(3),       as 
he had been incarcerated in a state correctional institution 
for a felony since prior to October 7, 1980 and had remained 
in this capacity up to that point in time. There is a March 
2005 report of a VA and Social Security Administration (SSA) 
records match which confirmed these factual circumstances. 
The Veteran has been previously awarded compensation benefits 
at the 10 percent level for a disorder incurred during his 
service. As a result, the RO properly took action to reduce 
the level of monthly compensation payments to one-half the 10 
percent rate effective December 27, 2001, in accordance with 
the pertinent legal provisions on this subject. 

The Veteran has contended that VA already implemented the 
necessary reduction in rating when it reduced his monthly 
compensation benefits from 20 to 10 percent during the 1980s. 
Review of the record shows that a May 1985 rating decision 
did implement such reduction, effective September 1, 1985, 
but for the different reason of medical evidence of material 
improvement of the disability in question. Several years 
afterwards, on December 27, 2001, Congress enacted the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976. Section 506 of this Act, 
amended 38 U.S.C.A. § 5313 to provide a revised definition of 
those individuals covered by the provisions on reduction in 
compensation during incarceration, to include when involving 
a veteran incarcerated since before October 7, 1980. The 
action undertaken to reduce benefits to the rate of one-half 
the amount designated in 38 U.S.C.A. § 1114(a) was consistent 
with this revision to the applicable law. 

Based on the above, the RO determination to reduce the 
Veteran's disability compensation effective from December 27, 
2001 was proper, and took into consideration the applicable 
procedures for the payment of VA compensation benefits. 
Accordingly, the claim on appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of 
a claim is based on the applicable law, and not the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law).


ORDER

The reduction of disability compensation to half of the 10 
percent rate due to incarceration was proper.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


